                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ADRIAN EDWARDS,                                       )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-01641-JRS-TAB
                                                      )
DUSHAN ZATECKY,                                       )
                                                      )
                              Respondent.             )

             ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       In his petition for writ of habeas corpus, petitioner Adrian Edwards challenges his 2006

convictions in Indiana state court. The respondent has filed a motion to dismiss, and Mr. Edwards

has not responded. For the reasons explained in this Order, the respondent’s motion to dismiss,

dkt. [6], is granted, Mr. Edwards’s petition for a writ of habeas corpus is denied, and the action

is dismissed with prejudice. In addition, the Court finds that a certificate of appealability should

not issue.

                                            I. Background

       Mr. Edwards was convicted of two counts of murder and one count of conspiracy to

commit murder. Edwards v. State, 2007 WL 3378505, at *1 (Ind. Ct. App. Nov. 15, 2007)

(“Edwards I”). The trial court sentenced Mr. Edwards to 55 years in prison for each murder plus

30 years for conspiracy to commit murder, for a total prison term of 140 years. Id. at *2.

       The Indiana Court of Appeals affirmed on direct appeal. Id. at *4. On March 24, 2008, the

Indiana Supreme Court denied Mr. Edwards’s petition to transfer. Dkt. 7-2 at 4. Mr. Edwards did

not file a petition for writ of certiorari in the United States Supreme Court, and the deadline to do

so was June 23, 2008.
       On September 8, 2008, Mr. Edwards filed his first petition for post-conviction relief in

state court. Dkt. 7-1 at 9. On May 22, 2013, he withdrew his first petition. Id. at 10.

       On December 12, 2013, Mr. Edwards filed a second state post-conviction petition.

Id. at 12. The trial court denied relief, and the Indiana Court of Appeals affirmed. Edwards v. State,

2018 WL 817943, at *8 (Feb. 12, 2018) (“Edwards II”). On May 18, 2018, the Indiana Supreme

Court denied Mr. Edwards’s petition to transfer. Dkt. 7-3 at 10.

       On April 22, 2019, Mr. Edwards mailed his petition for a writ of habeas corpus, which was

filed on April 23, 2019. Dkt. 2.

                                        II. Applicable Law

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of —

               (A) the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).
                                         III. Discussion

       Mr. Edwards does not allege any state-created impediment to filing, newly recognized

constitutional right underlying his claim, or newly discovered factual predicate for his claim. See

28 U.S.C. § 2244(d)(1)(B)−(D). Accordingly, the limitation period for his petition began to run on

the date his conviction became final. See 28 U.S.C. § 2244(d)(1)(A).

       The Indiana Supreme Court denied Mr. Edwards’s petition to transfer on direct appeal on

March 24, 2018. His conviction thus became final on June 23, 2008, the last day he could have

filed a timely petition for writ of certiorari in the United States Supreme Court. Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009) (“[I]f the federal prisoner chooses not to seek direct review

in this Court, then the conviction becomes final when ‘the time for filing a certiorari petition

expires.’” (quoting Clay v. United States, 537 U.S. 522, 527 (2003)). The one-year limitation

period then ran for 76 days—June 24 through September 7, 2008—before Mr. Edwards filed a

post-conviction petition on September 8, 2008.

       The limitation period was tolled from September 8, 2008, through May 22, 2013, while

Mr. Edwards’s first state post-conviction petition was pending. 28 U.S.C. § 2244(d)(2). The

limitation period resumed when that petition was withdrawn and ran another 203 days—May 23

through December 11, 2013—before Mr. Edwards filed his second post-conviction petition on

December 12, 2013.

       The limitation period was tolled again while Mr. Edwards’s second post-conviction

petition was pending. It resumed running after the Indiana Supreme Court denied his petition to

transfer on May 17, 2018, and ran for 86 days until it expired on August 11, 2018. That date was

a Saturday, so Mr. Edwards could have filed a timely habeas petition on or before August 13, 2018.
See Fed. R. Civ. P. 6(a)(1)(C). But he mailed his petition for a writ of habeas corpus on April 22,

2019, more than eight months past the deadline.

       The following chart illustrates this:

 Conviction Final                          June 23, 2008       365 days left in limitation period


 First State Post-Conviction Filed         September 8,        289 days left in limitation period
                                           2008

 First State Post-Conviction               May 22, 2013        289 days left in limitation period
 Withdrawn (Clock Resumes)

 Second State Post-Conviction Filed        December 12,        86 days left in limitation period
                                           2013

 Indiana Supreme Court Denies              July 14, 2016       86 days left in limitation period
 Petition to Transfer on Post-
 Conviction Review (Clock Resumes)

 Federal Habeas Petition Due               August 13,          0 days left in limitation period
                                           2018

 Federal Habeas Petition Mailed            April 22, 2019      252 days beyond limitation period


       Mr. Edwards does not argue for equitable tolling, and the Court sees no reason it would

apply in this case. His petition is therefore untimely under § 2244(d) and must be denied.

                                 IV. Certificate of Appealability

       “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

“A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In addition, where a claim is

resolved on procedural grounds (such as untimeliness), the prisoner must show that reasonable
jurists could disagree about whether the procedural ruling was correct. Flores-Ramirez v. Foster,

811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to “issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” No reasonable jurist could dispute that Mr. Edwards’s habeas

corpus petition is barred by § 2244(d)’s limitation period. Therefore, a certificate of appealability

is denied.

                                            V. Conclusion

        Mr. Edwards’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied,

and a certificate of appealability shall not issue.

        Final Judgment in accordance with this decision shall issue.

IT IS SO ORDERED.



       Date:    8/29/2019




Distribution:

ADRIAN EDWARDS
978949
PENDLETON – CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Caryn Nieman Szyper
INDIANA ATTORNEY GENERAL
caryn.szyper@atg.in.gov
